JUDGMENT

This cause came to be heard on remand from the Supreme Court of the United States, vacating this court’s judgment and remanding for further proceedings in light of Kellogg Brown & Root Services, Inc. v. United States, ex rel. Carter, — U.S. -, 135 S.Ct. 1970, 191 L.Ed.2d 899 (2015). On consideration thereof, it is
ORDERED and ADJUDGED that the judgment of the District Court be vacated *520and the case be remanded for further proceedings consistent with the Supreme Court’s opinion in Kellogg Brown & Root Services v. United States, ex rel. Carter.
The Clerk is directed to issue the mandate forthwith.